EX-99.1 For Additional Information, please contact CSAIL 2016-C5 Commercial Mortgage Trust CTSLink Customer Service 1-866-846-4526 Wells Fargo Bank, N.A. Commercial Mortgage Pass-Through Certificates Reports Available www.ctslink.com Corporate Trust Services Series 2016-C5 Payment Date: 7/17/17 8480 Stagecoach Circle Record Date: 6/30/17 Frederick, MD 21701-4747 Determination Date: 7/11/17 DISTRIBUTION DATE STATEMENT Table of Contents STATEMENT SECTIONS PAGE(s) Certificate Distribution Detail 2 Certificate Factor Detail 3 Reconciliation Detail 4 Other Required Information 5 Cash Reconciliation 6 Current Mortgage Loan and Property Stratification Tables 7 - 9 Mortgage Loan Detail 10 - 12 NOI Detail 13 - 14 Principal Prepayment Detail 15 Historical Detail 16 Delinquency Loan Detail 17 Specially Serviced Loan Detail 18 - 19 Advance Summary 20 Modified Loan Detail 21 Historical Liquidated Loan Detail 22 Historical Bond/Collateral Loss Reconciliation Detail 23 Interest Shortfall Reconciliation Detail 24 - 25 Operating Advisor / Depositor Master Servicer Special Servicer Asset Representations Reviewer Credit Suisse Commercial Mortgage Securities Corp. KeyBank National Association Rialto Capital Advisors, LLC Pentalpha Surveillance LLC 11501 Outlook Street th Avenue, Suite 400 PO Box 4839 Eleven Madison Avenue Suite 300 Miami, FL 33172 Greenwich, CT 06831 New York, NY 10010 Overland Park, KS 66211 Contact: Contact: General Information Number Andy Lindenman Contact: Thekla Salzman Contact: Don Simon Phone Number: (212) 325-2000 Phone Number: (913) 317-4372 Phone Number: (305) 229-6465 Phone Number (203) 660-6100 This report is compiled by Wells Fargo Bank, N.A. from information provided by third parties. Wells Fargo Bank, N.A. has not independently confirmed the accuracy of the information. Copyright 2017, Wells Fargo Bank, N.A. Page 1 of 25 Certificate Distribution Detail Class CUSIP Pass-Through Original Beginning Principal Interest Prepayment Realized Loss / Total Ending Current Rate Balance Balance Distribution Distribution Penalties Additional Trust Fund Expenses Distribution Balance Subordination Level (1) A-1 12636LAU4 1.746600% 28,557,000.00 23,593,357.05 355,697.74 34,340.13 0.00 0.00 390,037.87 23,237,659.31 30.17% A-2 12636LAV2 2.879300% 121,570,000.00 121,570,000.00 0.00 291,697.08 0.00 0.00 291,697.08 121,570,000.00 30.17% A-3 12636LAW0 3.656100% 19,780,000.00 19,780,000.00 0.00 60,264.72 0.00 0.00 60,264.72 19,780,000.00 30.17% A-4 12636LAX8 3.488700% 170,000,000.00 170,000,000.00 0.00 494,232.50 0.00 0.00 494,232.50 170,000,000.00 30.17% A-5 12636LAY6 3.756700% 267,448,000.00 267,448,000.00 0.00 837,268.25 0.00 0.00 837,268.25 267,448,000.00 30.17% A-SB 12636LAZ3 3.532500% 48,139,000.00 48,139,000.00 0.00 141,709.18 0.00 0.00 141,709.18 48,139,000.00 30.17% A-S 12636LBC3 4.010100% 67,891,000.00 67,891,000.00 0.00 226,874.75 0.00 0.00 226,874.75 67,891,000.00 22.88% B 12636LBD1 4.463000% 51,503,000.00 51,503,000.00 0.00 191,548.24 0.00 0.00 191,548.24 51,503,000.00 17.35% C 12636LBE9 4.536669% 42,139,000.00 42,139,000.00 0.00 159,308.90 0.00 0.00 159,308.90 42,139,000.00 12.82% D 12636LAG5 3.536669% 46,821,000.00 46,821,000.00 0.00 137,991.97 0.00 0.00 137,991.97 46,821,000.00 7.79% E 12636LAL4 3.005000% 23,410,000.00 23,410,000.00 0.00 58,622.54 0.00 0.00 58,622.54 23,410,000.00 5.28% F 12636LAN0 3.005000% 9,365,000.00 9,365,000.00 0.00 23,451.52 0.00 0.00 23,451.52 9,365,000.00 4.27% NR 12636LAQ3 3.005000% 39,797,933.00 39,797,933.00 0.00 99,660.64 0.00 0.00 99,660.64 39,797,933.00 0.00% Z 12636LBF6 0.000000% 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00% R 12636LAS9 0.000000% 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00% Totals 936,420,933.00 931,457,290.05 355,697.74 2,756,970.42 0.00 0.00 3,112,668.16 931,101,592.31 Class CUSIP Pass-Through Notional Original Beginning Notional Interest Prepayment Total Ending Notional Rate Amount Amount Distribution Penalties Distribution Amount X-A 12636LBA7 1.051717% 723,385,000.00 718,421,357.05 629,646.48 0.00 629,646.48 718,065,659.31 X-B 12636LBB5 0.073669% 51,503,000.00 51,503,000.00 3,161.80 0.00 3,161.80 51,503,000.00 X-D 12636LAJ9 1.000000% 46,821,000.00 46,821,000.00 39,017.50 0.00 39,017.50 46,821,000.00 X-E 12636LAA8 1.531669% 23,410,000.00 23,410,000.00 29,880.30 0.00 29,880.30 23,410,000.00 X-F 12636LAC4 1.531669% 9,365,000.00 9,365,000.00 11,953.40 0.00 11,953.40 9,365,000.00 X-NR 12636LAE0 1.531669% 39,797,933.00 39,797,933.00 50,797.71 0.00 50,797.71 39,797,933.00 (1) Calculated by taking (A) the sum of the ending certificate balance of all classes less (B) the sum of (i) the ending certificate balance of the designated class and (ii) the ending certificate balance of all classes which are not subordinate to the designated class and dividing the result by (A). Copyright 2017, Wells Fargo Bank, N.A. Page 2 of 25 Certificate Factor Detail Beginning Principal Interest Prepayment Realized Loss / Ending Class CUSIP Balance Distribution Distribution Penalties Additional Trust Balance Fund Expenses A-1 12636LAU4 826.18472003 12.45571103 1.20251182 0.00000000 0.00000000 813.72900900 A-2 12636LAV2 1,000.00000000 0.00000000 2.39941663 0.00000000 0.00000000 1,000.00000000 A-3 12636LAW0 1,000.00000000 0.00000000 3.04675025 0.00000000 0.00000000 1,000.00000000 A-4 12636LAX8 1,000.00000000 0.00000000 2.90725000 0.00000000 0.00000000 1,000.00000000 A-5 12636LAY6 1,000.00000000 0.00000000 3.13058333 0.00000000 0.00000000 1,000.00000000 A-SB 12636LAZ3 1,000.00000000 0.00000000 2.94374997 0.00000000 0.00000000 1,000.00000000 A-S 12636LBC3 1,000.00000000 0.00000000 3.34175001 0.00000000 0.00000000 1,000.00000000 B 12636LBD1 1,000.00000000 0.00000000 3.71916665 0.00000000 0.00000000 1,000.00000000 C 12636LBE9 1,000.00000000 0.00000000 3.78055720 0.00000000 0.00000000 1,000.00000000 D 12636LAG5 1,000.00000000 0.00000000 2.94722390 0.00000000 0.00000000 1,000.00000000 E 12636LAL4 1,000.00000000 0.00000000 2.50416660 0.00000000 0.00000000 1,000.00000000 F 12636LAN0 1,000.00000000 0.00000000 2.50416658 0.00000000 0.00000000 1,000.00000000 NR 12636LAQ3 1,000.00000000 0.00000000 2.50416623 0.00000000 0.00000000 1,000.00000000 Z 12636LBF6 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 R 12636LAS9 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 Class CUSIP Beginning Notional Interest Prepayment Ending Notional Amount Distribution Penalties Amount X-A 12636LBA7 993.13831093 0.87041683 0.00000000 992.64659802 X-B 12636LBB5 1,000.00000000 0.06139060 0.00000000 1,000.00000000 X-D 12636LAJ9 1,000.00000000 0.83333333 0.00000000 1,000.00000000 X-E 12636LAA8 1,000.00000000 1.27639043 0.00000000 1,000.00000000 X-F 12636LAC4 1,000.00000000 1.27639082 0.00000000 1,000.00000000 X-NR 12636LAE0 1,000.00000000 1.27639066 0.00000000 1,000.00000000 Copyright 2017, Wells Fargo Bank, N.A. Page 3 of 25 Reconciliation Detail Principal Reconciliation Loan Group Stated Beginning Principal Unpaid Beginning Scheduled Principal Unscheduled Principal Realized Loss Stated Ending Unpaid Ending Current Principal Balance Principal Balance Principal Adjustments Principal Balance Principal Balance Distribution Amount Total 931,457,291.42 931,457,291.42 355,697.74 0.00 0.00 0.00 931,101,593.68 931,101,593.68 355,697.74 Certificate Interest Reconciliation Accrual Accrual Accrued Net Aggregate Distributable Distributable WAC CAP Interest Interest Remaining Unpaid Class Dates Days Certificate Prepayment Certificate Certificate Interest Shortfall Shortfall/(Excess) Distribution Distributable Interest Interest Shortfall Interest Adjustment Certificate Interest A-1 06/01/2017 - 06/30/2017 30 34,340.13 0.00 34,340.13 0.00 0.00 0.00 34,340.13 0.00 A-2 06/01/2017 - 06/30/2017 30 291,697.08 0.00 291,697.08 0.00 0.00 0.00 291,697.08 0.00 A-3 06/01/2017 - 06/30/2017 30 60,264.72 0.00 60,264.72 0.00 0.00 0.00 60,264.72 0.00 A-4 06/01/2017 - 06/30/2017 30 494,232.50 0.00 494,232.50 0.00 0.00 0.00 494,232.50 0.00 A-5 06/01/2017 - 06/30/2017 30 837,268.25 0.00 837,268.25 0.00 0.00 0.00 837,268.25 0.00 A-SB 06/01/2017 - 06/30/2017 30 141,709.18 0.00 141,709.18 0.00 0.00 0.00 141,709.18 0.00 X-A 06/01/2017 - 06/30/2017 30 629,646.48 0.00 629,646.48 0.00 0.00 0.00 629,646.48 0.00 X-B 06/01/2017 - 06/30/2017 30 3,161.80 0.00 3,161.80 0.00 0.00 0.00 3,161.80 0.00 X-D 06/01/2017 - 06/30/2017 30 39,017.50 0.00 39,017.50 0.00 0.00 0.00 39,017.50 0.00 X-E 06/01/2017 - 06/30/2017 30 29,880.30 0.00 29,880.30 0.00 0.00 0.00 29,880.30 0.00 X-F 06/01/2017 - 06/30/2017 30 11,953.40 0.00 11,953.40 0.00 0.00 0.00 11,953.40 0.00 X-NR 06/01/2017 - 06/30/2017 30 50,797.71 0.00 50,797.71 0.00 0.00 0.00 50,797.71 0.00 A-S 06/01/2017 - 06/30/2017 30 226,874.75 0.00 226,874.75 0.00 0.00 0.00 226,874.75 0.00 B 06/01/2017 - 06/30/2017 30 191,548.24 0.00 191,548.24 0.00 0.00 0.00 191,548.24 0.00 C 06/01/2017 - 06/30/2017 30 159,308.90 0.00 159,308.90 0.00 0.00 0.00 159,308.90 0.00 D 06/01/2017 - 06/30/2017 30 137,991.97 0.00 137,991.97 0.00 0.00 0.00 137,991.97 0.00 E 06/01/2017 - 06/30/2017 30 58,622.54 0.00 58,622.54 0.00 0.00 0.00 58,622.54 0.00 F 06/01/2017 - 06/30/2017 30 23,451.52 0.00 23,451.52 0.00 0.00 0.00 23,451.52 0.00 NR 06/01/2017 - 06/30/2017 30 99,660.66 0.00 99,660.66 0.00 0.00 0.02 99,660.64 105.00 Totals 3,521,427.63 0.00 3,521,427.63 0.00 0.00 0.02 3,521,427.61 105.00 Copyright 2017, Wells Fargo Bank, N.A. Page 4 of 25 Other Required Information Available Distribution Amount (1) 3,877,125.35 Appraisal Reduction Amount Loan Loan Appraisal Cumulative Date Appraisal Controlling Class Information Number Group Reduction Amount ASER Amount Reduction Effected Controlling Class: NR Effective as of: 2/9/2016 None Total (1) The Available Distribution Amount includes any Prepayment Premiums . Copyright 2017, Wells Fargo Bank, N.A. Page 5 of 25 Cash Reconciliation Detail Total Funds Collected Total Funds Distributed Interest: Fees: Scheduled Interest 3,533,930.67 Master Servicing Fee - KeyBank, N.A. 5,222.12 Interest reductions due to Nonrecoverability Determinations 0.00 Trustee Fee - Wells Fargo Bank, N.A. 0.00 Interest Adjustments 0.00 Certificate Administrator Fee - Wells Fargo Bank, N.A. 4,890.15 Deferred Interest 0.00 CREFC Royalty License Fee 388.11 ARD Interest 0.00 Operating Advisor Fee - Pentalpha Surveillance LLC 1,358.38 Net Prepayment Interest Shortfall 0.00 Asset Representations Reviewer Fee- Pentalpha Surveillance LLC 644.26 Net Prepayment Interest Excess 0.00 Total Fees 12,503.01 Extension Interest 0.00 Additional Trust Fund Expenses: Interest Reserve Withdrawal 0.00 Reimbursement for Interest on Advances 0.00 Total Interest Collected 3,533,930.67 ASER Amount 0.00 Principal: Special Servicing Fee 0.00 Scheduled Principal 355,697.74 Rating Agency Expenses 0.00 Unscheduled Principal 0.00 Attorney Fees & Expenses 0.00 Principal Prepayments 0.00 Bankruptcy Expense 0.00 Collection of Principal after Maturity Date 0.00 Taxes Imposed on Trust Fund 0.00 Recoveries from Liquidation and Insurance Proceeds 0.00 Non-Recoverable Advances 0.00 Excess of Prior Principal Amounts paid 0.00 Workout Delayed Reimbursement Amounts 0.00 Curtailments 0.00 Other Expenses 0.00 Negative Amortization 0.00 Total Additional Trust Fund Expenses 0.00 Principal Adjustments 0.00 Interest Reserve Deposit 0.00 Total Principal Collected 355,697.74 Payments to Certificateholders & Others: Other: Interest Distribution 3,521,427.61 Prepayment Penalties/Yield Maintenance 0.00 Principal Distribution 355,697.74 Repayment Fees 0.00 Prepayment Penalties/Yield Maintenance 0.00 Borrower Option Extension Fees 0.00 Borrower Option Extension Fees 0.00 Excess Liquidation Proceeds 0.00 Equity Payments Paid 0.00 Net Swap Counterparty Payments Received 0.00 Net Swap Counterparty Payments Paid 0.00 Total Other Collected: 0.00 Total Payments to Certificateholders & Others 3,877,125.35 Total Funds Collected 3,889,628.41 Total Funds Distributed 3,889,628.36 Copyright 2017, Wells Fargo Bank, N.A. Page 6 of 25 Current Mortgage Loan and Property Stratification Tables Aggregate Pool Scheduled Balance State (3) Scheduled # of Scheduled % of Agg. WAM WAC Weighted State # of Scheduled % of Agg. WAM WAC Weighted Balance Loans Balance Bal. (2) Avg DSCR (1) Props Balance Bal. (2) Avg DSCR (1) 4,999,999 or less 15 57,181,013.33 6.14 99 4.8964 1.724290 Alabama 5 4,995,029.82 0.54 36 4.0163 3.860000 5,000,000 to 9,999,999 16 108,325,314.86 11.63 94 4.8245 1.537064 Arkansas 1 3,137,927.16 0.34 99 4.5100 1.770000 10,000,000 to 19,999,999 16 226,163,802.02 24.29 88 4.7221 1.871007 California 22 122,923,253.67 13.20 93 4.5420 2.189432 20,000,000 to 24,999,999 4 85,966,463.47 9.23 90 4.7973 1.887160 Colorado 5 10,369,854.23 1.11 73 4.3754 2.864237 25,000,000 to 49,999,999 3 90,865,000.00 9.76 99 4.5569 2.303075 Florida 6 28,437,574.55 3.05 86 4.6574 1.979354 50,000,000 or greater 5 362,600,000.00 38.94 87 4.2525 2.505295 Georgia 13 44,787,735.05 4.81 57 4.6356 2.274103 Illinois 20 18,733,014.44 2.01 100 4.3988 2.662804 Totals 59 931,101,593.68 100.00 90 4.5527 2.113813 Indiana 9 40,785,609.82 4.38 99 4.2710 3.110298 Iowa 1 16,800,000.00 1.80 99 4.7350 1.580000 Kansas 3 5,095,032.19 0.55 99 5.0000 1.670000 Kentucky 1 521,868.79 0.06 36 4.0163 3.860000 Louisiana 7 30,658,645.61 3.29 85 4.6553 2.025385 Maryland 23 43,554,172.14 4.68 99 4.6021 2.306675 Minnesota 1 2,433,660.13 0.26 99 5.0000 1.670000 Mississippi 2 1,018,886.68 0.11 36 4.0163 3.860000 Missouri 2 3,771,462.10 0.41 99 5.0000 1.670000 Nevada 4 23,475,200.00 2.52 99 4.5491 2.191137 New Jersey 10 26,541,883.10 2.85 99 4.7815 2.105346 New Mexico 1 1,665,136.03 0.18 99 5.0000 1.670000 New York 2 95,192,633.05 10.22 100 4.3463 1.699672 North Carolina 11 44,204,707.01 4.75 73 4.6186 2.047359 Ohio 9 39,371,608.10 4.23 99 4.8586 1.490837 Oklahoma 2 7,901,730.32 0.85 100 5.0500 1.590000 Pennsylvania 3 69,105,758.76 7.42 99 4.7307 1.797573 South Carolina 2 7,173,737.58 0.77 91 4.5663 2.116808 Tennessee 10 24,462,298.14 2.63 88 4.3794 2.136604 Texas 49 94,085,360.92 10.10 78 4.6265 2.293039 Utah 2 11,327,176.69 1.22 100 5.0243 1.748424 Virginia 8 13,260,395.38 1.42 91 4.7120 2.278951 Washington 2 13,777,806.92 1.48 47 3.7152 5.686443 Washington, DC 2 58,303,006.31 6.26 100 4.2268 1.660109 Wisconsin 3 23,229,427.85 2.49 99 4.6840 1.268702 Totals 241 931,101,593.68 100.00 90 4.5527 2.113813 See footnotes on last page of this section. Copyright 2017, Wells Fargo Bank, N.A. Page 7 of 25 Current Mortgage Loan and Property Stratification Tables Aggregate Pool Debt Service Coverage Ratio (1) Property Type (3) Debt Service # of Scheduled % of WAM WAC Weighted Property # of Scheduled % of Agg. WAM WAC Weighted Coverage Ratio Loans Balance Agg. Bal. (2) Avg DSCR (1) Type Props Balance Bal. (2) Avg DSCR (1) 1.2499 or less 11 110,296,053.82 11.85 99 4.7602 1.152746 Industrial 119 200,608,531.85 21.55 100 4.3025 2.312187 1.2500 to 1.4999 10 85,688,586.60 9.20 89 4.8951 1.360635 Lodging 60 197,471,704.72 21.21 63 4.3470 3.265557 1.5000 to 1.7499 11 269,261,523.02 28.92 100 4.5580 1.658003 Mobile Home Park 17 49,334,434.48 5.30 99 4.8729 1.615827 1.7500 to 1.9999 14 171,844,105.66 18.46 95 4.7667 1.856933 Multi-Family 16 239,888,334.84 25.76 93 4.6419 1.473050 2.0000 to 2.2499 2 18,342,753.43 1.97 54 4.7121 2.183388 Office 11 127,931,146.93 13.74 99 4.7505 1.729170 2.2500 to 2.4999 6 49,968,571.15 5.37 98 4.6976 2.352799 Retail 15 110,667,439.71 11.89 100 4.8008 1.745457 2.5000 to 2.7499 0 0.00 0.00 0 0.0000 0.000000 Self Storage 3 5,200,000.00 0.56 100 4.7100 2.310000 2.7500 to 3.9999 4 213,700,000.00 22.95 74 4.1381 3.394693 4.0000 or greater 1 12,000,000.00 1.29 39 3.5500 6.320000 Totals 241 931,101,593.68 100.00 90 4.5527 2.113813 Totals 59 931,101,593.68 100.00 90 4.5527 2.113813 Note Rate Seasoning Note # of Scheduled % of WAM Weighted # of Scheduled % of WAM Weighted Rate Loans Balance Agg. (2) WAC Avg DSCR (1) Seasoning Loans Balance Agg. (2) WAC Avg DSCR (1) Bal. Bal. 3.9999% or less 1 12,000,000.00 1.29 39 3.5500 6.320000 12 months or less 0 0.00 0.00 0 0.0000 0.000000 4.0000% to 4.2499% 4 249,600,000.00 26.81 81 4.1231 3.028085 13 months to 24 months 58 922,491,088.39 99.08 90 4.5495 2.115902 4.2500% to 4.4999% 3 110,400,000.00 11.86 94 4.2918 1.808152 25 months to 36 months 1 8,610,505.29 0.92 95 4.8900 1.890000 4.5000% to 4.7499% 20 275,953,216.41 29.64 93 4.6673 1.787002 37 months to 48 months 0 0.00 0.00 0 0.0000 0.000000 4.7500% to 4.9999% 21 196,266,627.12 21.08 94 4.8846 1.567272 49 months or greater 0 0.00 0.00 0 0.0000 0.000000 5.0000% or greater 10 86,881,750.15 9.33 100 5.1424 1.567337 Totals 59 931,101,593.68 100.00 90 4.5527 2.113813 Totals 59 931,101,593.68 100.00 90 4.5527 2.113813 See footnotes on last page of this section. Copyright 2017, Wells Fargo Bank, N.A. Page 8 of 25 Current Mortgage Loan and Property Stratification Tables Aggregate Pool Anticipated Remaining Term (ARD and Balloon Loans) Anticipated Remaining # of Scheduled % of WAM WAC Weighted Term (2) Loans Balance Agg. (2) Avg DSCR (1) Bal. 60 months or less 5 125,310,764.39 13.46 37 4.1655 3.463753 61 months or greater 54 805,790,829.29 86.54 98 4.6129 1.903881 Totals 59 931,101,593.68 100.00 90 4.5527 2.113813 Remaining Amortization Term (ARD and Balloon Loans) Age of Most Recent NOI Remaining Amortization # of Scheduled % of WAM Weighted Age of Most # of Scheduled % of WAM Weighted Term Loans Balance Agg. (2) WAC Avg DSCR (1) Recent NOI Loans Balance Agg. (2) WAC Avg DSCR (1) Bal. Bal. Interest Only 5 257,100,000.00 27.61 97 4.1919 2.417172 12 months or less 59 931,101,593.68 100.00 90 4.5527 2.113813 298 months or less 5 42,855,478.84 4.60 99 5.0336 1.678445 13 months to 24 months 0 0.00 0.00 0 0.0000 0.000000 299 months to 337 months 0 0.00 0.00 0 0.0000 0.000000 25 months or greater 0 0.00 0.00 0 0.0000 0.000000 338 months or greater 49 631,146,114.84 67.78 87 4.6670 2.019801 Totals 59 931,101,593.68 100.00 90 4.5527 2.113813 Totals 59 931,101,593.68 100.00 90 4.5527 2.113813 (1) Debt Service Coverage Ratios are updated periodically as new NOI figures become available from borrowers on an asset level. In all cases the most current DSCR provided by the Servicer is used. To the extent that no DSCR is provided by the Servicer, information from the offering document is used. The debt service coverage ratio information was provided to the Certificate Administrator by the Master Servicer and the Certificate Administrator has not independently confirmed the accuracy of such information. (2) Anticipated Remaining Term and WAM are each calculated based upon the term from the current month to the earlier of the Anticipated Repayment Date, if applicable, and the Maturity Date. (3) Data in this table was calculated by allocating pro-rata the current loan information to the properties based upon the Cut-Off Date Balance of each property as disclosed in the offering document. The Scheduled Balance Totals reflect the aggregate balances of all pooled loans as reported in the CREFC Loan Periodic Update File. To the extent that the Scheduled Balance Total figure for the “State” and "Property” stratification tables is not equal to the sum of the scheduled balance figures for each state or property, the difference is explained by loans that have been modified into a split loan structure. The “State” and “Property” stratification tables do not include the balance of the subordinate note (sometimes called the B-piece or a “hope note”) of a loan that has been modified into a split-loan structure. Rather, the scheduled balance for each state or property only reflects the balance of the senior note (sometimes called the A-piece) of a loan that has been modified into a split-loan structure. Copyright 2017, Wells Fargo Bank, N.A. Page 9 of 25 Mortgage Loan Detail Loan Property Interest Principal Gross Anticipated Maturity Neg. Beginning Ending Paid Appraisal Appraisal Res. Mod. Number ODCR Type (1) City State Payment Payment Coupon Repayment Date Amort Scheduled Scheduled Thru Reduction Reduction Strat. Code Date (Y/N) Balance Balance Date Date Amount (2) (3) 10103354 1 IN Various Various 300,779.62 0.00 4.144% N/A 11/6/25 N 87,100,000.00 87,100,000.00 7/6/17 10104322 2 IN Brooklyn NY 310,300.00 0.00 4.280% 11/6/25 5/6/30 N 87,000,000.00 87,000,000.00 7/6/17 10098743 3 LO Various Various 251,015.63 0.00 4.016% N/A 7/6/20 N 75,000,000.00 75,000,000.00 7/6/17 10104323 4 MF Washington DC 202,591.67 0.00 4.228% N/A 11/6/25 N 57,500,000.00 57,500,000.00 7/6/17 10104324 5 OF Philadelphia PA 220,266.67 0.00 4.720% N/A 10/6/25 N 56,000,000.00 56,000,000.00 7/6/17 10104325 6 RT Los Angeles CA 128,975.00 0.00 4.690% N/A 11/6/25 N 33,000,000.00 33,000,000.00 7/6/17 10101709 7 LO Indianapolis IN 103,225.00 0.00 4.129% N/A 10/6/25 N 30,000,000.00 30,000,000.00 7/6/17 10101034 8 MF Fort Washington MD 112,853.25 0.00 4.860% N/A 9/6/25 N 27,865,000.00 27,865,000.00 7/6/17 10104326 9 Various Various Various 95,165.51 42,046.72 5.050% N/A 11/6/25 N 22,613,586.76 22,571,540.04 7/6/17 10104327 10 OF Escondido CA 83,739.36 31,146.53 4.604% N/A 10/6/25 N 21,826,069.96 21,794,923.43 7/6/17 10101985 11 LO Commerce CA 81,900.00 0.00 4.550% N/A 11/6/22 N 21,600,000.00 21,600,000.00 7/6/17 10104328 12 LO Weehawken NJ 83,166.67 0.00 4.990% N/A 10/6/25 N 20,000,000.00 20,000,000.00 7/6/17 10102454 13 MF Tampa FL 75,781.25 0.00 4.850% N/A 11/6/25 N 18,750,000.00 18,750,000.00 7/6/17 10104329 14 MF Raeford NC 71,359.27 23,843.59 4.870% N/A 11/6/25 N 17,583,392.55 17,559,548.96 7/6/17 10104330 15 OF Torrance CA 69,810.00 0.00 4.680% N/A 8/6/25 N 17,900,000.00 17,900,000.00 7/6/17 10104331 16 OF Worthington OH 68,590.27 22,855.27 4.890% N/A 10/6/25 N 16,831,967.22 16,809,111.95 7/6/17 10104332 17 MF Ames IA 66,290.00 0.00 4.735% N/A 10/6/25 N 16,800,000.00 16,800,000.00 7/6/17 10099391 18 MF Marietta GA 58,834.24 18,989.99 4.840% N/A 8/6/20 N 14,587,000.95 14,568,010.96 7/6/17 10104333 19 MH Various Various 58,577.19 18,725.12 5.000% N/A 10/6/25 N 14,058,526.42 14,039,801.30 7/6/17 10104334 20 MF Nashville TN 53,200.64 19,834.15 4.598% N/A 10/6/25 N 13,884,465.44 13,864,631.29 7/6/17 10104335 21 LO Austin TX 54,173.82 18,351.35 4.690% N/A 10/6/20 N 13,861,104.78 13,842,753.43 7/6/17 10104336 22 RT Las Vegas NV 48,937.50 0.00 4.350% N/A 10/6/25 N 13,500,000.00 13,500,000.00 7/6/17 10104337 23 RT Frisco TX 56,867.50 0.00 5.290% N/A 11/6/25 N 12,900,000.00 12,900,000.00 7/6/17 10101719 24 LO Spokane WA 35,500.00 0.00 3.550% N/A 10/6/20 N 12,000,000.00 12,000,000.00 7/6/17 10104338 25 MH Various Various 46,518.60 15,425.81 4.890% N/A 11/6/25 N 11,415,607.49 11,400,181.68 7/6/17 10104339 26 MF Greenfield WI 43,017.79 15,335.73 4.701% N/A 11/6/25 N 10,980,929.70 10,965,593.97 7/6/17 10104340 27 MF Broussard LA 42,676.67 0.00 4.720% N/A 11/6/25 N 10,850,000.00 10,850,000.00 7/6/17 10104341 28 IN Westerville OH 40,516.29 14,733.83 4.662% N/A 10/6/25 N 10,428,902.31 10,414,168.48 7/6/17 10104342 29 MF Winston Salem NC 35,607.00 0.00 4.316% N/A 10/6/20 N 9,900,000.00 9,900,000.00 7/6/17 10101980 30 MF Waupaca WI 35,777.56 12,771.29 4.710% N/A 10/6/25 N 9,115,301.58 9,102,530.29 7/6/17 10098389 31 LO Augusta GA 35,156.60 16,881.32 4.890% N/A 6/6/25 N 8,627,386.61 8,610,505.29 7/6/17 10101983 32 RT Red Lion PA 31,981.63 10,525.15 4.910% N/A 11/6/25 N 7,816,283.91 7,805,758.76 7/6/17 10104343 33 MF El Paso TX 28,816.67 0.00 4.550% N/A 11/6/25 N 7,600,000.00 7,600,000.00 7/6/17 10104344 34 MF Houston TX 30,843.82 8,463.34 5.400% N/A 11/6/25 N 6,854,182.69 6,845,719.35 7/6/17 Copyright 2017, Wells Fargo Bank, N.A. Page 10 of 25 Mortgage Loan Detail Loan Property Interest Principal Gross Anticipated Maturity Neg. Beginning Ending Paid Appraisal Appraisal Res. Mod. Number ODCR Type (1) City State Payment Payment Coupon Repayment Date Amort Scheduled Scheduled Thru Reduction Reduction Strat. Code Date (Y/N) Balance Balance Date Date Amount (2) (3) 10101349 35 MF Port Arthur TX 26,724.62 0.00 4.760% N/A 9/6/25 N 6,737,300.00 6,737,300.00 7/6/17 10104345 36 LO Atlanta GA 28,635.57 8,209.64 5.280% N/A 11/6/25 N 6,508,084.51 6,499,874.87 7/6/17 10102420 37 MH Indianapolis IN 27,137.50 0.00 5.010% N/A 11/6/25 N 6,500,000.00 6,500,000.00 7/6/17 10104346 38 LO Stony Creek VA 25,014.14 8,117.40 4.960% N/A 10/6/25 N 6,051,808.83 6,043,691.43 7/6/17 10101846 39 MF Clemson SC 23,804.83 0.00 4.660% N/A 11/6/25 N 6,130,000.00 6,130,000.00 7/6/17 10104347 40 RT Saint Charles IL 24,180.00 0.00 4.960% N/A 11/6/25 N 5,850,000.00 5,850,000.00 7/6/17 10104348 41 OF Shaker Heights OH 22,041.86 6,804.81 5.080% N/A 11/6/25 N 5,206,739.68 5,199,934.87 7/6/17 10104349 42 RT Philadelphia PA 20,228.33 0.00 4.580% N/A 10/6/25 N 5,300,000.00 5,300,000.00 7/6/17 10104350 43 SS Various TX 20,410.00 0.00 4.710% N/A 11/6/25 N 5,200,000.00 5,200,000.00 7/6/17 10104351 44 MH Las Vegas NV 19,450.00 0.00 4.668% N/A 10/6/25 N 5,000,000.00 5,000,000.00 7/6/17 10104352 45 RT Las Vegas NV 20,605.62 0.00 4.970% N/A 10/6/25 N 4,975,200.00 4,975,200.00 7/6/17 10104353 46 MF St George UT 20,167.92 0.00 4.990% N/A 10/6/25 N 4,850,000.00 4,850,000.00 7/6/17 10104354 47 RT Frisco TX 17,925.00 0.00 4.780% N/A 11/6/25 N 4,500,000.00 4,500,000.00 7/6/17 10104355 48 RT Houston TX 18,615.83 0.00 5.020% N/A 11/6/25 N 4,450,000.00 4,450,000.00 7/6/17 10104356 49 MH Fullerton CA 16,930.85 5,968.62 4.730% N/A 11/6/25 N 4,295,352.25 4,289,383.63 7/6/17 10104357 50 RT Chesapeake VA 16,262.91 7,693.87 4.850% N/A 11/6/25 N 4,023,812.24 4,016,118.37 7/6/17 10104358 51 RT Houma LA 17,033.33 0.00 5.110% N/A 11/6/25 N 4,000,000.00 4,000,000.00 7/6/17 10104359 52 LO Lumberton NC 17,790.91 6,772.59 5.500% N/A 11/6/25 N 3,881,652.31 3,874,879.72 7/6/17 10104360 53 RT New Lebanon OH 15,724.82 6,678.71 4.980% N/A 10/6/25 N 3,789,114.13 3,782,435.42 7/6/17 10104361 54 OF Creedmoor NC 14,981.25 0.00 4.794% N/A 11/6/25 N 3,750,000.00 3,750,000.00 7/6/17 10104362 55 RT Miami FL 13,713.75 0.00 4.770% N/A 9/6/25 N 3,450,000.00 3,450,000.00 7/6/17 10104363 56 MH Springfield OH 12,760.49 4,350.12 4.830% N/A 10/6/25 N 3,170,307.50 3,165,957.38 7/6/17 10104364 57 MH Plover WI 12,003.90 4,559.77 4.550% N/A 10/6/25 N 3,165,864.50 3,161,304.73 7/6/17 10104365 58 RT Hot Springs AR 11,809.05 4,170.26 4.510% N/A 10/6/25 N 3,142,097.42 3,137,927.16 7/6/17 10104366 59 MH Woodland WA 7,165.50 2,442.76 4.830% N/A 10/6/25 N 1,780,249.68 1,777,806.92 7/6/17 Copyright 2017, Wells Fargo Bank, N.A. Page 11 of 25 Mortgage Loan Detail Loan Property Interest Principal Gross Anticipated Maturity Neg. Beginning Ending Paid Appraisal Appraisal Res. Mod. Number ODCR Type (1) City State Payment Payment Coupon Repayment Date Amort Scheduled Scheduled Thru Reduction Reduction Strat. Code Date (Y/N) Balance Balance Date Date Amount (2) (3) Totals 3,533,930.67 355,697.74 931,457,291.42 931,101,593.68 0.00 (1) Property Type Code (2) Resolution Strategy Code (3) Modification Code MF - Multi-Family SS - Self Storage 1 - Modification 7 - REO 11 - Full Payoff 1 - Maturity Date Extension 6 - Capitalization on Interest RT - Retail 98 - Other 2 - Foreclosure 8 - Resolved 12 - Reps and Warranties 2 - Amortization Change 7 - Capitalization on Taxes HC - Health Care SE - Securities 3 - Bankruptcy 9 - Pending Return 13 - TBD 3 - Principal Write-Off 8 - Other IN - Industrial CH - Cooperative Housing 4 - Extension to Master Servicer 98 - Other 4 - Blank 9 - Combination MH - Mobile Home Park WH - Warehouse 5 - Note Sale 10 - Deed in Lieu Of 5 - Temporary Rate Reduction 10 - Forbearance OF - Office ZZ - Missing Information 6 - DPO Foreclosure MU - Mixed Use SF - Single Family LO - Lodging Copyright 2017, Wells Fargo Bank, N.A. Page 12 of 25 NOI Detail Loan Ending Most Most Most Recent Most Recent Number ODCR Property Type City State Scheduled Balance Recent Fiscal NOI Recent NOI NOI Start Date NOI End Date 10103354 1 Industrial Various Various 87,100,000.00 135,679,169.70 0.00 10104322 2 Industrial Brooklyn NY 87,000,000.00 9,713,205.96 0.00 10098743 3 Lodging Various Various 75,000,000.00 34,168,927.56 0.00 10104323 4 Multi-Family Washington DC 57,500,000.00 4,101,157.78 1,020,595.51 1/1/17 3/31/17 10104324 5 Office Philadelphia PA 56,000,000.00 2,576,966.04 2,512,511.91 1/1/17 6/30/17 10104325 6 Retail Los Angeles CA 33,000,000.00 2,850,678.60 0.00 10101709 7 Lodging Indianapolis IN 30,000,000.00 5,605,334.54 5,238,419.37 4/1/16 3/31/17 10101034 8 Multi-Family Fort Washington MD 27,865,000.00 2,204,705.80 648,390.07 1/1/17 3/31/17 10104326 9 Various Various Various 22,571,540.04 2,796,510.85 0.00 10104327 10 Office Escondido CA 21,794,923.43 1,826,969.16 1,844,763.81 4/1/16 3/31/17 10101985 11 Lodging Commerce CA 21,600,000.00 3,743,474.52 3,428,391.92 4/1/16 3/31/17 10104328 12 Lodging Weehawken NJ 20,000,000.00 8,241,863.00 0.00 10102454 13 Multi-Family Tampa FL 18,750,000.00 1,298,047.57 0.00 10104329 14 Multi-Family Raeford NC 17,559,548.96 1,436,851.21 0.00 10104330 15 Office Torrance CA 17,900,000.00 1,987,499.52 0.00 10104331 16 Office Worthington OH 16,809,111.95 1,844,243.96 0.00 10104332 17 Multi-Family Ames IA 16,800,000.00 1,358,796.75 1,322,454.34 4/1/16 3/31/17 10099391 18 Multi-Family Marietta GA 14,568,010.96 1,302,270.26 0.00 10104333 19 Mobile Home Park Various Various 14,039,801.30 1,594,301.95 0.00 10104334 20 Multi-Family Nashville TN 13,864,631.29 1,057,845.95 255,731.24 1/1/17 3/31/17 10104335 21 Lodging Austin TX 13,842,753.43 2,206,612.80 2,255,220.51 4/1/16 3/31/17 10104336 22 Retail Las Vegas NV 13,500,000.00 1,519,389.46 737,654.00 1/1/17 6/30/17 10104337 23 Retail Frisco TX 12,900,000.00 1,045,821.03 291,339.01 1/1/17 3/31/17 10101719 24 Lodging Spokane WA 12,000,000.00 3,378,122.26 3,298,911.59 4/1/16 3/31/17 10104338 25 Mobile Home Park Various Various 11,400,181.68 1,201,508.16 0.00 10104339 26 Multi-Family Greenfield WI 10,965,593.97 857,936.56 0.00 10104340 27 Multi-Family Broussard LA 10,850,000.00 750,349.32 0.00 10104341 28 Industrial Westerville OH 10,414,168.48 1,138,709.03 339,527.70 1/1/17 3/31/17 10104342 29 Multi-Family Winston Salem NC 9,900,000.00 909,785.51 913,329.95 3/1/16 3/31/17 10101980 30 Multi-Family Waupaca WI 9,102,530.29 703,387.43 0.00 10098389 31 Lodging Augusta GA 8,610,505.29 1,243,789.84 1,296,941.46 4/1/16 3/31/17 10101983 32 Retail Red Lion PA 7,805,758.76 695,811.84 695,385.23 4/1/16 3/31/17 10104343 33 Multi-Family El Paso TX 7,600,000.00 509,053.93 118,547.12 1/1/17 3/31/17 10104344 34 Multi-Family Houston TX 6,845,719.35 667,218.51 0.00 Copyright 2017, Wells Fargo Bank, N.A. Page 13 of 25 NOI Detail Loan Ending Most Most Most Recent Most Recent Number ODCR Property Type City State Scheduled Balance Recent Fiscal NOI Recent NOI NOI Start Date NOI End Date 10101349 35 Multi-Family Port Arthur TX 6,737,300.00 247,912.83 274,218.33 4/1/16 3/31/17 10104345 36 Lodging Atlanta GA 6,499,874.87 736,672.74 620,080.22 4/1/16 3/31/17 10102420 37 Mobile Home Park Indianapolis IN 6,500,000.00 599,269.55 0.00 10104346 38 Lodging Stony Creek VA 6,043,691.43 1,025,199.40 1,009,053.72 4/1/16 3/31/17 10101846 39 Multi-Family Clemson SC 6,130,000.00 534,043.61 0.00 10104347 40 Retail Saint Charles IL 5,850,000.00 523,388.36 0.00 10104348 41 Office Shaker Heights OH 5,199,934.87 548,059.03 127,995.24 1/1/17 3/31/17 10104349 42 Retail Philadelphia PA 5,300,000.00 435,545.23 0.00 10104350 43 Self Storage Various TX 5,200,000.00 594,477.12 0.00 10104351 44 Mobile Home Park Las Vegas NV 5,000,000.00 412,713.24 110,640.05 1/1/17 3/31/17 10104352 45 Retail Las Vegas NV 4,975,200.00 504,001.91 0.00 10104353 46 Multi-Family St George UT 4,850,000.00 658,104.90 0.00 10104354 47 Retail Frisco TX 4,500,000.00 461,354.43 0.00 10104355 48 Retail Houston TX 4,450,000.00 388,558.80 0.00 10104356 49 Mobile Home Park Fullerton CA 4,289,383.63 374,081.81 0.00 10104357 50 Retail Chesapeake VA 4,016,118.37 424,274.92 0.00 10104358 51 Retail Houma LA 4,000,000.00 341,720.93 0.00 10104359 52 Lodging Lumberton NC 3,874,879.72 688,401.48 754,266.02 4/1/16 3/31/17 10104360 53 Retail New Lebanon OH 3,782,435.42 345,959.51 0.00 10104361 54 Office Creedmoor NC 3,750,000.00 318,074.36 75,329.80 1/1/17 3/31/17 10104362 55 Retail Miami FL 3,450,000.00 399,956.64 101,002.08 1/1/17 3/31/17 10104363 56 Mobile Home Park Springfield OH 3,165,957.38 233,186.09 0.00 10104364 57 Mobile Home Park Plover WI 3,161,304.73 374,342.07 0.00 10104365 58 Retail Hot Springs AR 3,137,927.16 268,203.07 0.00 10104366 59 Mobile Home Park Woodland WA 1,777,806.92 165,570.76 0.00 Total 931,101,593.68 Copyright 2017, Wells Fargo Bank, N.A. Page 14 of 25 Principal Prepayment Detail Loan Number Loan Group Offering Document Principal Prepayment Amount Prepayment Penalties Cross-Reference Payoff Amount Curtailment Amount Prepayment Premium Yield Maintenance Premium No Principal Prepayments this Period Totals Copyright 2017, Wells Fargo Bank, N.A. Page 15 of 25 Historical Detail Delinquencies Prepayments Rate and Maturities Distribution 30-59 Days 60-89 Days 90 Days or More Foreclosure REO Modifications Curtailments Payoff Next Weighted Avg. WAM Date # Balance # Balance # Balance # Balance # Balance # Balance # Amount # Amount Coupon Remit 7/17/17 0 0 0 0 0 0 0 0 4.552658% 90 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.536551% 6/16/17 0 0 0 0 0 0 0 0 4.552776% 91 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.536669% 5/17/17 0 0 0 0 0 0 0 0 4.552883% 92 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.536775% 4/17/17 0 0 0 0 0 0 0 0 4.553000% 93 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.536892% 3/17/17 0 0 0 0 0 0 0 0 4.553105% 94 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.536997% 2/17/17 0 0 0 0 0 0 0 0 4.553243% 95 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.537135% 1/18/17 0 0 0 0 0 0 0 0 4.553348% 96 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.537239% 12/16/16 0 0 0 0 0 0 0 0 4.553451% 97 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.537342% 11/18/16 0 0 0 0 0 0 0 0 4.553566% 98 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.537456% 10/17/16 0 0 0 0 0 0 0 0 4.553668% 99 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.537559% 9/16/16 1 0 0 0 0 0 0 0 4.553776% 100 $6,737,300.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.537666% 8/17/16 0 0 0 0 0 0 0 0 4.553873% 101 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.537763% Note: Foreclosure and REO Totals are included in the delinquencies aging categories. Copyright 2017, Wells Fargo Bank, N.A. Page 16 of 25 Delinquency Loan Detail Offering # of Paid Through Current Outstanding Status of Resolution Servicing Foreclosure Actual Outstanding Bankruptcy REO Loan Number Document Months P & I P & I Mortgage Strategy Principal Servicing Cross-Reference Delinq. Date Advances Advances ** Loan (1) Code (2) Transfer Date Date Balance Advances Date Date No Delinquent Loans this Period Totals (1) Status of Mortgage Loan (2) Resolution Strategy Code A - Payment Not Received 0 - Current 4 - Performing Matured Balloon 1 - Modification 7 - REO 11 - Full Payoff But Still in Grace Period 1 - 30-59 Days Delinquent 5 - Non Performing Matured Balloon 2 - Foreclosure 8 - Resolved 12 - Reps and Warranties Or Not Yet Due 2 - 60-89 Days Delinquent 6 - 121+ Days Delinquent 3 - Bankruptcy 9 - Pending Return 13 - TBD B - Late Payment But Less 3 - 90-120 Days Delinquent 4 - Extension to Master Servicer 98 - Other Than 30 Days Delinquent 5 - Note Sale 10 - Deed In Lieu Of ** Outstanding P & I Advances include the current period advance. 6 - DPO Foreclosure Copyright 2017, Wells Fargo Bank, N.A. Page 17 of 25 Specially Serviced Loan Detail - Part 1 Loan Offering Servicing Resolution Scheduled Property Interest Actual Net DSCR Note Maturity Remaining Number Document Transfer Strategy Balance Type (2) State Rate Balance Operating Date DSCR Date Date Amortization Cross-Reference Date Code (1) Income Term No Specially Serviced Loans this Period (1) Resolution Strategy Code (2) Property Type Code 1 - Modification 7 - REO 11 - Full Payoff MF - Multi-Family SS - Self Storage 2 - Foreclosure 8 - Resolved 12 - Reps and Warranties RT - Retail 98 - Other 3 - Bankruptcy 9 - Pending Return 13 - TBD HC - Health Care SE - Securities 4 - Extension to Master Servicer 98 - Other IN - Industrial CH - Cooperative Housing 5 - Note Sale 10 - Deed in Lieu Of MH - Mobile Home Park WH - Warehouse 6 - DPO Foreclosure OF - Office ZZ - Missing Information MU - Mixed Use SF - Single Family LO - Lodging Copyright 2017, Wells Fargo Bank, N.A. Page 18 of 25 Specially Serviced Loan Detail - Part 2 Loan Offering Resolution Site Appraisal Appraisal Other REO Number Document Strategy Inspection Phase 1 Date Date Value Property Revenue Comment from Special Servicer Cross-Reference Code (1) Date No Specially Serviced Loans this Period (1) Resolution Strategy Code 1 - Modification 7 - REO 11 - Full Payoff 2 - Foreclosure 8 - Resolved 12 - Reps and Warranties 3 - Bankruptcy 9 - Pending Return 13 - TBD 4 - Extension to Master Servicer 98 - Other 5 - Note Sale 10 - Deed in Lieu Of 6 - DPO Foreclosure Copyright 2017, Wells Fargo Bank, N.A. Page 19 of 25 Advance Summary Loan Group Current P&I Outstanding P&I Outstanding Servicing Current Period Interest on P&I and Servicing Advances Advances Advances Advances Paid Totals 0.00 0.00 0.00 0.00 Copyright 2017, Wells Fargo Bank, N.A. Page 20 of 25 Modified Loan Detail Loan Offering Pre-Modification Post-Modification Pre-Modification Post-Modification Modification Number Document Balance Balance Interest Rate Interest Rate Date Modification Description Cross-Reference No Modified Loans Totals Copyright 2017, Wells Fargo Bank, N.A. Page 21 of 25 Historical Liquidated Loan Detail Distribution Beginning Fees, Most Recent Gross Sales Net Proceeds Net Proceeds Realized Date of Current Current Period Cumulative Loss to Loan Date ODCR Scheduled Advances, Appraised Proceeds or Received on Available for Loss to Trust Period Adj. Adjustment Adjustment with Cum Balance and Expenses * Value or BPO Other Proceeds Liquidation Distribution to Trust to Trust to Trust Adj. to Trust No Liquidated Loans this Period Current Total Cumulative Total * Fees, Advances and Expenses also include outstanding P & I advances and unpaid fees (servicing, trustee, etc.). Copyright 2017, Wells Fargo Bank, N.A. Page 22 of 25 Historical Bond/Collateral Loss Reconciliation Detail Distribution Offering Beginning Aggregate Prior Realized Amts Covered by Interest Modification Additional Realized Loss Recoveries of (Recoveries)/ Document Balance Realized Loss Loss Applied Credit Support/ (Shortages)/ /Appraisal (Recoveries) Applied to Realized Losses Losses Applied to Date Cross-Reference at Liquidation on Loans to Certificates Deal Structure Excesses Reduction Adj. /Expenses Certificates to Date Paid as Cash Certificate Interest No Realized Losses this Period Totals Copyright 2017, Wells Fargo Bank, N.A. Page 23 of 25 Interest Shortfall Reconciliation Detail - Part 1 Offering Stated Principal Current Ending Special Servicing Fees Non-Recoverable Modified Interest Interest on Document Balance at Scheduled ASER (PPIS) Excess (Scheduled Rate (Reduction) Cross-Reference Contribution Balance Monthly Liquidation Work Out Interest) Advances /Excess There are no Interest Shortfalls for the above columns for this Period Totals Copyright 2017, Wells Fargo Bank, N.A. Page 24 of 25 Interest Shortfall Reconciliation Detail - Part 2 Offering Stated Principal Current Ending Reimb of Advances to the Servicer Other (Shortfalls)/ Document Balance at Contribution Scheduled Balance Current Month Left to Reimburse Refunds Comments Cross-Reference Master Servicer There are no Interest Shortfalls for the above columns for this Period Totals Interest Shortfall Reconciliation Detail Part 2 Total 0.00 Interest Shortfall Reconciliation Detail Part 1 Total 0.00 Total Interest Shortfall Allocated to Trust 0.00 Copyright 2017, Wells Fargo Bank, N.A. Page 25 of 25
